COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

        Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship. On February 28, 2018, court
reporter Lynette Thorpe filed a ten-volume reporter’s record. Appellant has filed, in the
trial court, a “Supplemental Request for Court Reporter’s Record” in which she requests
preparation, and filing, of reporter’s records of:
        (1)    “5/20/2016’s records, in relation to” the “Motion to Withdraw,” “Petition
               for Ex Parte Writ,” “Writ of Attachment,” and “Further Temporary Order”;
       (2)     “9/6/2017 & 9/7/2016’s records, in relation to” the “Further Temporary
               Orders,” and “Protective Order”; and
       (3)     “7/6/2016 Hearing.”
See TEX. R. APP. P. 34.6(d).
       Accordingly, the court reporter Lynette Thorpe, court reporter Teresa Hall, or
substitute court reporter is ordered to file in this Court (1) the supplemental reporter’s
records as requested by appellant and set out above or (2) an information sheet notifying
the Clerk of this Court as to the availability of such reporter’s records. The supplemental
reporter’s records or information sheet must be filed no later than 30 days from the
date of this order and at no cost to appellant.
      The clerk’s record filed in this Court on December 14, 2017, includes appellant’s
“Affidavit of Indigence” filed in the trial court. See TEX. R. CIV. P. 145(a), (b), (d).
Neither the clerk’s record nor the supplemental clerk’s records, filed on December 22,
2017, and January 9, 2018, indicate that any motion to require appellant to pay costs or
any contest to appellant’s affidavit was filed. See TEX. R. CIV. P. 145(f). Accordingly,
the Clerk of this Court is directed to make an entry in this Court’s records that
appellant is allowed to proceed on appeal without payment of costs. See TEX. R. CIV.
P. 145(a); TEX. R. APP. P. 20.1.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually    Acting for the Court

Date: June 7, 2018